—Judgment, Supreme *170Court, New York County (Alvin Schlesinger, J.), entered June 25, 1996, convicting defendant, upon his plea of guilty, of attempted robbery in the second degree, and sentencing him to a term of 1 year, unanimously modified, as a matter of discretion in the interest of justice, to reduce defendant’s sentence to a term of 364 days, and otherwise affirmed.
As the People appropriately concede, the interest of justice would be served by a one-day reduction in defendant’s sentence in order to relieve him of an unanticipated effect on his immigration status that would result from a sentence of 1 year. Concur — Rosenberger, J. P., Nardelli, Lerner, Saxe and Friedman, JJ.